              Case 1:20-cv-10162-RA Document 8 Filed 12/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 DISTRICT COUNCIL NO. 9                                            DOC#:
 INTERNATIONAL UNION OF PAINTERS                                   DATE FILED: 12-14-20
 AND ALLIED TRADES, A.F.L.-C.I.O.,

                             Petitioner,
                                                                    20-CV-10162 (RA)
                        v.                                                ORDER
 SPEEDO CORP. a/k/a SPEEDO
 CORPORATION,

                             Respondent.




RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes. On December 3, Petitioner filed a complaint

seeking confirmation of an arbitration award. Dkt. 1. Petitioner has not yet docketed an affidavit of

service.

       In this Circuit, confirmation proceedings for arbitration awards must be “treated as akin to a

motion for summary judgment.” D.H Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).

Accordingly, it is hereby:

       ORDERED that Petitioner shall file and serve any additional materials with which it intends to

support its petition for confirmation by January 8, 2021. Such materials shall include, at minimum, (1)

a certified copy of the arbitral award and (2) sworn or certified copies of the underlying contracts at

issue. Respondent’s opposition, if any, is due on January 15, 2021. Petitioner’s reply, if any, is due on
              Case 1:20-cv-10162-RA Document 8 Filed 12/14/20 Page 2 of 2



January 21, 2021. Petitioner shall serve a copy of this Order on Respondent, and file proof of such

service on the docket.

SO ORDERED.

Dated:    December 14, 2020
          New York, New York

                                               RONNIE ABRAMS
                                               United States District Judge




                                                    2
